Matter of Dayvon G. (Amber B.) (2017 NY Slip Op 00016)





Matter of Dayvon G. (Amber B.)


2017 NY Slip Op 00016


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2608

[*1]In re Dayvon G., Petitioner-Appellant, Amber B., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), appellant.
Aleza Ross, Patchogue, for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about June 5, 2015, which, in this custody matter, awarded sole legal and physical custody of the parties' child to respondent mother, and granted petitioner father visitation, unanimously affirmed, without costs.
The Referee's custody determination has a sound and substantial basis in the record. The Referee appropriately considered the best interests of the child in light of the totality of the circumstances (see Eschbach v Eschbach, 56 NY2d 167, 172-174 [1982]; Friedwitzer v Friedwitzer, 55 NY2d 89, 93-94 [1982]), and the father has identified no grounds to disturb the
determination (see Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947 [1985]; Matter of Carl T. v Yajaira A.C., 95 AD3d 640, 641 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK